        Case 2:18-cv-00928-MJP Document 163 Filed 07/28/20 Page 1 of 1
                                                                           FILED
                    UNITED STATES COURT OF APPEALS                           JUL 28 2020

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




YOLANY PADILLA; et al.,                        No.    19-35565

              Plaintiffs-Appellees,            D.C. No. 2:18-cv-00928-MJP
                                               Western District of Washington,
 v.                                            Seattle

IMMIGRATION AND CUSTOMS
ENFORCEMENT; et al.,                           ORDER

              Defendants-Appellants,

 and

U.S. DEPARTMENT OF HEALTH &
HUMAN SERVICES, FKA Department of
Social Services; et al.,

              Defendants.


Before: THOMAS, Chief Judge, and HAWKINS and BADE, Circuit Judges.

       Defendants-Appellants’ unopposed motion for an extension of time to file a

petition for rehearing and rehearing en banc is GRANTED. The petition is now

due August 24, 2020.
